Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

As per the prosecution of this Application, Applicant's remarks 11/1/21 (about nine months ago), at page 16, third paragraph, contains, "Claims 1, 3-6, 18, 19, 21, 22, 35, and 38 were rejected under 35 USC § 102(a)(1) as allegedly being clearly anticipated by Wang et al (U.S. Patent Publication No. 2012/0108199). Applicant respectfully traverses this rejection.". Hence, Applicant had acknowledged in the prosecution history regarding the typo error. The typo error being "Claims 1, 18, 35, 38" instead of "Claims 1, 3-6, 18, 19, 21, 22, 35, and 38".
As per the prosecution of this Application, Applicant then chose to not to include, “while Appellant respectfully insists that claims 3-6 and 20-23 have not been properly rejected, Appellant respectfully submits that any hypothetical future rejections of the claims under 35 U.S.C. 102(a)(1) would be improper. The Advisory Action described this issue as a “typo error.”, in the pre-appeal dated 3/21/22.
As per the prosecution of this Application, Applicant then chose to include, in the appeal brief filed on 5/20/22, contains, “while Appellant respectfully insists that claims 3-6 and 20-23 have not been properly rejected, Appellant respectfully submits that any hypothetical future rejections of the claims under 35 U.S.C. 102(a)(1) would be improper. The Advisory Action described this issue as a “typo error.”; 
Since Applicant stated above statements in the Appeal brief, this office action has been provided. 
As seen above, the prosecution has been extended, by first traversing the rejection in the remarks dated 11/1/21 and then mentioning that claims 3-6 and 20-23 have not been properly rejected in the Appeal brief dated 5/20/22.

In view of the appeal brief filed on 5/20/22, PROSECUTION IS HEREBY REOPENED. New ground of rejections are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496                                                                                                                                                                                                        

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9. 18-23, 26, 35, 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding limitations, “verifying correctness of said network identifier and controlling a selection processing of selecting to connect to said radio access network or not based on said network identifier of said radio access network, when said network identifier is verified as being correct”, of claims 1, 18, 35; as claimed, these limitations are open to said network identifier being incorrect.
Since, the obtained network identifier is considered to be incorrect, to verify that the network identifier using the claimed verifying step is not enabling.
Since, the obtained network identifier is considered to be incorrect, the controlling step can be performed is not enabling.
Since, the obtained network identifier is considered to be incorrect, contrary claiming “when said network identifier is verified as being correct” is not enabling.

Claims 2-9, 19-23, 26, 38 are dependent claims of claims 1, 19, 35, and hence subject to same rejections.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9. 18-23, 26, 35, 38, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding limitations, “verifying correctness of said network identifier”, of claims 1, 18, 35, it is not apparent which network identifier is considered correct versus incorrect. As claimed each and every network identifier would be considered as correct. As claimed each and every network identifier would be considered as incorrect. As claimed the verifying cannot differentiate correct identifier versus incorrect identifier. 
For examination purpose, correctness of the network identifier is considered as correct identifier regardless of what the network identifier is. Each and every identifier (claimed identifier) is considered correct and hence verified.
Regarding limitations, “controlling a selection processing of selecting”, of claims 1, 18, 35, the method step controlling is followed by “selection processing” step, followed by “selecting” step “to connect”; however, it is not apparent what the “selecting” step is selecting so that the connect to the radio access network would be accomplished. 
However, nothing is selected such that the connect to the radio access network is accomplished.
Regarding limitations, “connect to said radio access network or not based on said network identifier of said radio access network, when said network identifier is verified as being correct” of claims 1, 18, 35, it is not apparent whether the connect to the radio access network is based on the network identifier or is based on when the network identifier is verified as being correct. For examination purpose, regardless of what the network identifier is, it is always considered as correct. Also, the connect would be performed regardless of the network identifier since “based on the network identifier” has nothing to do what kind of network identifier is. Each and every network identifier meets the “based on” limitations. Since, all the network identifiers are considered same, it is not apparent how the “based on” is implemented for any different outcome.
It is not apparent whether claimed, connect ever happens or not as the outcome of the “based on said network identifier” is always same and it never changes in the limitations, “controlling a selection processing of selecting to connect to said radio access network or not based on said network identifier”.
The term “trust related” information in claims 1, 18, 35 is a relative term which renders the claim indefinite. It is not apparent which information is considered trust related and which information is not considered trust related.  It is not apparent which information is considered trust and which information is not considered trust.  
For examination purpose, each and every information is considered trust related information as “not-trust related information” do not exist in the claim.
The term “allowed” radio access network identifier in claims 3, 4, 8, 21, 22, is a relative term which renders the claim indefinite. 
It is not apparent which radio access network identifier is considered allowed radio access network identifier and which radio access network identifier is not considered allowed radio access network identifier.  
For examination purpose, allowed radio access network identifier is considered as a radio access network identifier is considered as “disallowed radio access network identifier” do not exist in the claim.
The term “allowed” network identifier list in claims 3, 4, 8, 21, 22 is a relative term which renders the claim indefinite. It is not apparent which network identifier is considered of allowed network identifier list and which network identifier is not considered of allowed network identifier list.  
For examination purpose, each and every or any, radio access network identifier is considered of allowed network identifier list as “not- allowed network identifier” is not precluded from the list in the claim.
The term “disallowed” radio access network identifier in claims 5, 6, 8, 24, 25, is a relative term which renders the claim indefinite. It is not apparent which radio access network identifier is considered disallowed radio access network identifier and which radio access network identifier is not considered disallowed radio access network identifier.  
For examination purpose, each and every or any, radio access network identifier is considered disallowed radio access network identifier as “allowed radio access network identifier” do not exist in the claims.
The term “disallowed” network identifier list in claims 5, 6, 8, 24, 25 is a relative term which renders the claim indefinite. It is not apparent which network identifier is considered of allowed network identifier list and which network identifier is not considered of allowed network identifier list.  
For examination purpose, each and every radio access network identifier is considered of allowed network identifier list as “disallowed network identifier” is not precluded from the allowed network identifier list in the claim.
The term “trust related” information in claims 7, 8, 9, is a relative term which renders the claim indefinite. It is not apparent which information is considered trust related and which information is not considered trust related.  It is not apparent which information is considered trust and which information is not considered trust.  

The term “acceptance” in claims 7, 8, 9 renders the claim indefinite. It is not apparent of what the acceptance is about. 
For examination purpose, acceptance of anything is considered since nothing exist after the acceptance.  
The term “non-acceptance” in claim 7, 8,  renders the claim indefinite. It is not apparent of what the non- acceptance is about. 
For examination purpose, non-acceptance of anything is considered since nothing exist after the non-acceptance.
  
Claims 2-9, 19-23, 26, 38 are dependent claims of claims 1, 19, 35, and hence subject to same rejections.

Claims 2, 19, contains, one or more character strings separated from each other. It is not apparent how one character string can be separated by itself.
Claim 3 depends upon claim 2 and hence subject to same rejections.

Claim Objections
Claims 18-23, 26, are objected to because of the following informalities:  
Claim 18 recites “An apparatus comprising: at least one processor; at least one interface”. These elements are inactive and they are not cooperating with each other. It would appear that the processor is performing the function of the claim and not the interface. Appropriate correction is required. 
Claims 19-23 and 26 are dependent claims of claim 18, and hence subject to same objections.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, 18-23, 35, 38, are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Wang et al., 20120108199.
Referring to claims 1, 18, 35, 38, Wang clearly discloses a method comprising; detecting a connection opportunity to a radio access network (para 15, 17), an apparatus comprising; at least one processor, at least one memory including computer program code, and at least one interface configured for communication with at least another apparatus, the at least one processor, with the at least one memory and the computer program code, being configured to cause the apparatus to perform: a computer program product embodied on a non-transitory computer-readable medium, said product comprising computer-executable computer program code which, when the program is run on a computer, is configured to cause the computer to carry out the method, obtaining a network identifier of said radio access network (obtaining  identifier for list associated with the radio access network, para 66), said network identifier being indicative of trust related information with respect to said radio access network (of the list, para 55) not part of list, para 58), verifying correctness of said network identifier (verify identifier, para 64, unauthorized versus authorized, para 62-63), and controlling a selection processing of selecting to connect to said radio access network or not based on said network identifier of said radio access network (selected identity used for the network, para 88, selection based on range level, para 74), if said network identifier is verified as being correct (when identifier, para 64, is authorized, para 62-63).

Referring to claims 3, 19, Wang discloses maintaining an allowed network identifier list indicative of allowed radio access network identifier (s of the list for respective radio access network identifiers, para 55, 88), wherein in relation to said controlling, said method further comprises deciding to connect to said radio access network, if said allowed network identifier list is indicative of said network identifier of said radio access network (when the belongs to the list, para 57, 55).
 
Referring to claims 4, 21, Wang discloses said allowed network identifier list comprises said allowed radio access network identifier or a portion of allowed radio access network identifier (when the belongs to the list, para 57, 55).

Referring to claims 5, 22, Wang discloses maintaining a disallowed network identifier list indicative of disallowed radio access network identifier (of list, para 58), , wherein in relation to said controlling, said method further comprises deciding not to connect to said radio access network, if said disallowed network identifier list is indicative of said network identifier of said radio access network (not connecting to the network when the part of list, para 58).

Referring to claims 6, 23, Wang discloses said disallowed network identifier list comprises disallowed radio access network identifier or a portion of said disallowed radio access network identifier (not connecting to the network when the part of list, para 58). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2, 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Dandra et al., 2015/0289114.
Referring to claim(s) 2, 19, Wang does not specifically mention about, which is well-known in the art, which Dandra discloses, said network identifier comprises a character string separated from each other (content of ID, figure 7, para 57). 

    PNG
    media_image1.png
    336
    534
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Wang to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known character string to specify specific information to identify associated network. Based on the information of the identifier, necessary processing would be performed to connect to the associated network, para 57, figure 7. 
 
Claim(s) 7, 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Dandra et al., 20160269568.
Referring to claim(s) 7, Wang does not specifically mention about, which is well-known in the art, which Dandra discloses, controlling display of said network identifier of said radio access network or said trust related information with respect to said radio access network indicated by said network identifier of said radio access network, receiving a user input (user selection of from a list of PLMS that are displayed, para 42), deciding to connect to said radio access network, if said user input is indicative of acceptance (connection to the network for user selected , para 42), and deciding not to connect to said radio access network, if said user input is indicative of non-acceptance (invalid indication and no connection for that is selected and improper, para 42). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Wang to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known user input for identifier information associated with the radio access network. Based on the user specified identifier information necessary processing would be performed to connect to the associated network when the identifier information is valid, para 42. 

Referring to claim(s) 8, Wang discloses allowed network identifier list and disallowed network identifier list (of the list, para 55 and list, para 58. Wang does not specifically mention about, which is well-known in the art, which Dandra discloses, controlling display of said network identifier of said radio access network or said trust related information with respect to said radio access network indicated by said network identifier of said radio access network, receiving a user input (user selection of from a list of PLMS that are displayed, para 42), and if said user input is indicative of acceptance, deciding to connect to said radio access network (connection to the network for user selected , para 42), and storing said network identifier of said radio access network or a portion of said network identifier of said radio access network (storing and connecting to the network for user selected , para 42), and if said user input is indicative of non-acceptance deciding not to connect to said radio access network (invalid indication and no connection for that is selected and improper, para 42), and storing said network identifier of said radio access network or a portion of said network identifier of said radio access network (storing that is selected and improper, para 42). 

Claim(s) 9, 26, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Park et al., 2017/0156051.
Referring to claim(s) 9, 26, Wang does not specifically mention about, which is well-known in the art, which Park discloses, said trust related information is present in a human readable format (para 220). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Wang to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known plain text information for presenting the information. The plain text information would be easier for the user to read and would require less processing when it is communicated among devices. On other hand, Information such as encrypted data require additional processing and take addition resources, para 220. 

Claim(s) 1, 18, 35, 38, is/are rejected under 35 U.S.C. 103 as being unpatentable over Steel et al., 20140057598 in view of Official Notice.
Referring to claims 1, 18, 35, 38, Steel discloses a method comprising; detecting a connection opportunity to a radio access network (para 15, 17), an apparatus comprising; at least one processor, at least one memory including computer program code, and at least one interface configured for communication with at least another apparatus, the at least one processor, with the at least one memory and the computer program code, being configured to cause the apparatus to perform: a computer program product embodied on a non-transitory computer-readable medium, said product comprising computer-executable computer program code which, when the program is run on a computer, is configured to cause the computer to carry out the method, detecting a connection opportunity to a radio access network, obtaining a network identifier of said radio access network, said network identifier being indicative of trust related information with respect to said radio access network

[0049] In this embodiment, automated wireless network access operations are initiated by the client node 202 performing monitoring operations to detect the presence of a wireless network access node; for example, the client node 202 may enter the WLAN coverage area 512 and detect the presence of WLAN access node 532. Once the wireless LAN access node 532 is detected, then the client node 202 collects identification (ANID, or SPID, or both), and associated operational data, related to the wireless LAN access node 532. As an example, such identification and associated operational data may include the wireless network access node's implemented radio access technology (RAT), its venue information, its roaming consortium identifier, its network authentication type, its domain name, its civic location, its geospatial location, its list of subscription service providers, it's access network type, its Service Set Identifier (SSID), its Media Access Control (MAC) address, its signal strength, its wide area cell site identification, and its location, which may be derived from the client node's 202 geographical positioning system (GPS) coordinates. To further the example, the client node's location may be determined by processing information associated with multiple signals corresponding to multiple wireless network access nodes that are within its communication range.
using said network identifier, and controlling a selection processing of selecting to connect to said radio access network or not based on said network identifier of said radio access network, when said network identifier is verified as being correct
[0048] In these various embodiments, the mobile wireless access network 506 and wireless LAN access network 510 are connected to an Internet Protocol (IP)-based services network 504, such as the Internet or a private enterprise network. In various embodiments, the IP-based services network 504 comprises a wireless network access data server 518, which in turn comprises a remote repository of wireless network access node identifier (ANID), access procedure and credential data 520. Alternatively, the network access data server 518 comprises a remote repository of service provider identifier (SPID), access procedure and credential data 520, the service provider identifier (SPID) comprising one or more of a business identifier, a venue identifier, or a network identifier. In certain of these various embodiments, the IP-based services network 504 likewise comprises a satellite ground station 514 operable to initiate, and subsequently conduct, a communications session with a communications satellite 516. In turn, the communications satellite 516 is operable to initiate, and subsequently conduct, a communications session with the client node 202.
Steel does not specifically mention about, verifying correctness of the identifier. Official Notice is taken that these limitations are well-known in the art. What would happen if an incorrect / invalid identifier is used? Wouldn’t a correct / valid identifier be needed for connection?  Following references discloses, it.
 PARK, 20170230818  [0082] When advertising asset operator capabilities, network device 310 may provide the information being advertised in a field (or multiple fields) in a master information block (MIB) and/or in a system information block (SIB). Such field may be an existing field or may be a new field configured to carry the advertised or broadcast information. In an aspect, the MIB/SIB field may advertise an additional public land mobile network (PLMN) identity (e.g., mobile country codes/mobile network codes (MCC/MNC)) of an operator supported by network device 310. In another aspect, the MIB/SIB field can advertise other PLMN identity, can indicate that there are one or more other PLMN identities identified in another SIB, can have a query of whether a particular operator (e.g., PLMN identity) is supported, can advertise that a certain PLMN identity is valid or invalid, can advertise that a certain PLMN identity will be valid at a later time (and indicate for how long it will be valid), or a combination of these. The MIB/SIB field can use indicators that group multiple possible PLMN identities into fewer bits.
20170127371 Jiang [0068] Specifically, after ruling out an invalid PLMN identifier (such as the PLMN_1) in the available PLMN identifier set, the user equipment reselects another PLMN identifier, and returns to step S202, so as to send, to a mobile switching center, a location update request message that carries the another PLMN identifier and perform registration again. [0069] Optionally, the user equipment may select another PLMN identifier still according to the following priority order: “the RPLMN information->the HPLMN->information->the UPLMN information->the OPLMN information”. For example, the PLMN_1 is a PLMN identifier selected from the RPLMN information, and it is assumed that it is determined, after the foregoing step is performed, that the PLMN_1 is invalid, the user equipment selects a PLMN identifier, such as PLMN_2, from the HPLMN information; if it is determined, after the foregoing step is performed, that the PLMN_2 is also invalid, the user equipment selects a PLMN identifier, such as PLMN_3, from the UPLMN information, and so on.
Liu, et a., 20160323915  [0103] When a UE is switched on for the very first time or the first time after having been off for a considerable period, it will start searching for the network. There are many possible networks that there are many networks or to put in other words, there are many frequencies from different operators available in the air to which a UE (user equipment) can connect. Therefore, a UE synchronizes to each frequency and checks whether this is frequency from the right operator to which it wants to connect to. The UE does this by going through very initial synchronization process. Once synchronized the UE reads the master information block and system information blocks to check whether this is the right PLMN. With the PLMN value indicated as correct, the UE will proceed with reading system information block 1 and system information block 2. The next step is known as Random Access Procedure in which the network for the first time knows that some UE is trying to get access.
CN 105792331 A Li, et al., NOVELTY - The method involves obtaining hardware configuration information of a mobile terminal. Local mobile network PLMN information is obtained. Interface information is obtained for mobile terminal boot-strapping process. Correction PLMN information is obtained according to local mobile network PLMN information. A mobile terminal starting network selecting process is performed according to correction PLMN information. Environment mobile state number MCC value is measured. Hardware configuration information is obtained by a client recognition module.
20160197781  Smith [0182] In an embodiment, the DPC 146 may be configured to generate the AVAILABLE BIDS REJECT message to include a message type information element (IE), a message ID IE, a cause IE, a criticality diagnostics IE, and a sequence number IE. The cause IE may include a reason code (e.g., Invalid PLMN-ID, Invalid Grid ID, etc.) for the rejection of the available bids request, which may be determined in operation block 1005. The sequence number IE may include the same sequence number value that was included in the AVAILABLE BIDS REQUEST message received from lessee DSC 144. As such, the DPC 146 and/or DSC 144 may be configured to use sequence number IEs in the request and response messages to correlate those messages.
20150208293  Zhang et al., [0131] It should be specially noted that the determining a target RAT for the UE according to the access control information in steps 604/605/606 is an implementation manner provided in the present invention, which ensures that when accessing an RAT, the UE can select a correct PLMN service, providing user experience. The present invention sets no limitation on other implementation manners in which a correct PLMN is selected by using the control information.
20150181443 Hu et al., [0099] Specifically, after obtaining the CGI for the neighboring cell from a broadcast channel, a user equipment served by the base station may report the obtained CGI to the base station. If the user equipment obtains only the CGI for the neighboring cell, but neither learns the PLMN information set corresponding to the neighboring cell nor reports the PLMN information set to the base station; or the user equipment learns the PLMN information set corresponding to the neighboring cell and reports the PLMN information set to the base station, but the base station needs to verify correctness of the PLMN information set learnt for the neighboring cell by the user equipment, the base station may determine a CGI reported by the user equipment and obtained for the neighboring cell as the CGI of the neighboring cell, and find, according to the CGI of the neighboring cell and a correspondence preconfigured in the base station between part or all of information in a CGI and a PLMN information set, the PLMN information set corresponding to the neighboring cell. For example, according to the range to which all or part of information in the CGI of the neighboring cell belongs, a correspondence between the range and a PLMN information set may be searched to obtain a PLMN information set; and when a PLMN information set obtained according to the correspondence does not include the PLMN id of the neighboring cell, the PLMN id of the neighboring cell may be added into the PLMN information set obtained according to the correspondence, so that the PLMN information set corresponding to the neighboring cell can be obtained.
20180206125  MAGUIRE [0009] Support for such network sharing has recently been enhanced in the third Generation Partnership Project (3GPP) Universal Terrestrial Radio Access Network (UTRAN) and Evolved-UTRAN standards. The standards allow various scenarios for network sharing, but it is expected that a common scenario will be when the Radio Access Network (RAN) is shared and each operator has its own Core Network (CN). This scenario is called Multi-Operator Core Network (MOCN) in 3GPP. From a technical point of view the MOCN configuration uses the multi-to-multi connectivity of the interfaces between the Radio Network Controller (RNC) and CN, and the evolved Node B (eNB) and the CN, respectively. This makes it possible to connect a Radio Access Network (RAN) node, e.g. RNC or eNB, to multiple CN nodes, e.g. Serving General Packet Radio Service Support Node and Mobile Management Entity (MME), belonging to different operators. The RAN will in this configuration broadcast one Public Land Mobile Network (PLMN) identity for each operator sharing the RAN. The UE will at initial attach select which PLMN it wants to connect to and the RAN will make sure that the initial attach signalling is routed to the correct operators CN. Once the UE has been assigned a CN node there are also mechanisms making it possible for the RAN and CN to route subsequent signalling related to this UE to the same CN node. Besides the list of PLMN IDs, most system information broadcasted on the cell broadcast channels in the shared RAN is common for all operators sharing the RAN. Capacity boost cells (also called small cells) can be added by each operator to increase capacity, using the same carrier. A UE subscribing to one operator checks the system information broadcast from the cell to see if it belongs to the same operator and is therefore available to connect to. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Steel to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing a correct / valid identifier for connection. When the identifier is incorrect/ invalid a connection would not be made. When the identifier is correct/ valid, then the identifier provided information / value associated with the trusted device is used for a connection to communicate information, Liu, et a., 20160323915, para 103.

Claims 3-6, 19-23, are rejected under 35 U.S.C. 103 as being unpatentable over Steel et al., 20140057598 in view of Official Notice and Wang.
Referring to claims 3, 19, Steel does not disclose which Wang discloses maintaining an allowed network identifier list indicative of allowed radio access network identifier (identifier of the list for respective radio access network identifiers, para 55, 88), wherein in relation to said controlling, said method further comprises deciding to connect to said radio access network, if said allowed network identifier list is indicative of said network identifier of said radio access network (when the belongs to the list, para 57, 55). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Steel to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing a list of identifiers that can be used for connection. A correct / valid identifier would be used for connection. When the identifier is correct/ valid, then the identifier provided information / value associated with the device is used for a connection to communicate information, Wang, para 55, 58.

 
Referring to claims 4, 21, Wang discloses said allowed network identifier list comprises said allowed radio access network identifier or a portion of allowed radio access network identifier (when the belongs to the list, para 57, 55).

Referring to claims 5, 22, Wang discloses maintaining a disallowed network identifier list indicative of disallowed radio access network identifier (of list, para 58), , wherein in relation to said controlling, said method further comprises deciding not to connect to said radio access network, if said disallowed network identifier list is indicative of said network identifier of said radio access network (not connecting to the network when the part of list, para 58).

Referring to claims 6, 23, Wang discloses said disallowed network identifier list comprises disallowed radio access network identifier or a portion of said disallowed radio access network identifier (not connecting to the network when the part of list, para 58). 

Claim(s) 2, 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Steel in view of  Official Notice, Wang and Dandra et al., 2015/0289114.
Referring to claim(s) 2, 19, Steel in view of Official Notice, Wang does not specifically mention about, which is well-known in the art, which Dandra discloses, said network identifier comprises a character string separated from each other (content of ID, figure 7, para 57). 

    PNG
    media_image1.png
    336
    534
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Wang to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known character string to specify specific information to identify associated network. Based on the information of the identifier, necessary processing would be performed to connect to the associated network, para 57, figure 7. 
 
Claim(s) 7, 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Steel in view of Official Notice, Wang and Dandra et al., 20160269568.
Referring to claim(s) 7, Steel in view of Official Notice, Wang does not specifically mention about, which is well-known in the art, which Dandra discloses, controlling display of said network identifier of said radio access network or said trust related information with respect to said radio access network indicated by said network identifier of said radio access network, receiving a user input (user selection of from a list of PLMS that are displayed, para 42), deciding to connect to said radio access network, if said user input is indicative of acceptance (connection to the network for user selected , para 42), and deciding not to connect to said radio access network, if said user input is indicative of non-acceptance (invalid indication and no connection for that is selected and improper, para 42). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Wang to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known user input for identifier information associated with the radio access network. Based on the user specified identifier information necessary processing would be performed to connect to the associated network when the identifier information is valid, para 42. 

Referring to claim(s) 8, Steel in view of Official Notice, Wang do not disclose allowed network identifier list and disallowed network identifier list (of the list, para 55 and list, para 58. Wang does not specifically mention about, which is well-known in the art, which Dandra discloses, controlling display of said network identifier of said radio access network or said trust related information with respect to said radio access network indicated by said network identifier of said radio access network, receiving a user input (user selection of from a list of PLMS that are displayed, para 42), and if said user input is indicative of acceptance, deciding to connect to said radio access network (connection to the network for user selected , para 42), and storing said network identifier of said radio access network or a portion of said network identifier of said radio access network (storing and connecting to the network for user selected , para 42), and if said user input is indicative of non-acceptance deciding not to connect to said radio access network (invalid indication and no connection for that is selected and improper, para 42), and storing said network identifier of said radio access network or a portion of said network identifier of said radio access network (storing that is selected and improper, para 42). 

Claim(s) 9, 26, is/are rejected under 35 U.S.C. 103 as being unpatentable over Steel in view of Official Notice, Wang in view of Park et al., 2017/0156051.
Referring to claim(s) 9, 26, Steel in view of Official Notice, Wang does not specifically mention about, which is well-known in the art, which Park discloses, said trust related information is present in a human readable format (para 220). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Wang to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known plain text information for presenting the information. The plain text information would be easier for the user to read and would require less processing when it is communicated among devices. On other hand, Information such as encrypted data require additional processing and take addition resources, para 220. 

Response to Arguments
Applicant's arguments filed 11/1/21, pages 15-23, and appeal brief dated 5/20/22 have been fully considered but they are not persuasive.  Therefore, rejection of claims 1-9, 18-23, 26, 35, 38 is maintained. 
Applicant’s concern regarding claimed subject matter, i.e., As explained in the present application at pages 18-19, according to exemplary embodiments of the present invention, the identifier (or the serving network identifier that is broadcast by the network) may be enhanced by instead either using an ANID itself or taking the ANID structure as a model for extending the identifier or serving network identifier. This approach is particularly advantageous for E-UTRAN
access with EPS AKA. The enhanced identifier or the ANID (the network identifier) may be
broadcast by the eNB or sent via non-access stratum (NAS) from MME. HSS must know
the enhanced identifier or ANID (network identifier) and use it as an input to
KASME derivation. The MME needs to transfer the enhanced identifier or ANID
(network identifier) to the HSS, the HSS needs to be able to verify it. Alternatively, the
HSS can deduce the enhanced identifier or ANID (network identifier) from other
information (local and/or sent in authentication information request). Advantage of making
the enhanced identifier or ANID (network identifier) an input to KASME derivation is that the enhanced identifier or ANID (network identifier) is, in this way, securely
confirmed by the HSS and can be considered as trustworthy information; 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies, “the identifier (or the serving network identifier that is broadcast by the network) may be enhanced by instead either using an ANID itself or taking the ANID structure as a model for extending the identifier or serving network identifier. This approach is particularly advantageous for E-UTRAN
access with EPS AKA. The enhanced identifier or the ANID (the network identifier) may be
broadcast by the eNB or sent via non-access stratum (NAS) from MME. HSS must know
the enhanced identifier or ANID (network identifier) and use it as an input to
KASME derivation. The MME needs to transfer the enhanced identifier or ANID
(network identifier) to the HSS, the HSS needs to be able to verify it. Alternatively, the
HSS can deduce the enhanced identifier or ANID (network identifier) from other
information (local and/or sent in authentication information request). Advantage of making
the enhanced identifier or ANID (network identifier) an input to KASME derivation is that the enhanced identifier or ANID (network identifier) is, in this way, securely
confirmed by the HSS and can be considered as trustworthy information”, are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The First inquiry must be into exactly what the claims define. See In re Wilder, 166 USPQ 545, 548 (CCPA 1970).
What is claimed is, obtaining a network identifier of said radio access network, said network identifier being indicative of trust related information with respect to said radio access network, verifying correctness of said network identifier, and controlling a selection processing of selecting to connect to said radio access network or not based on said network identifier of said radio access network, when said network identifier is verified as being correct.
Applicant conveniently failed to consider in the remarks, regarding the claim 1, which merely claims obtaining a network identifier of the radio access network, which is not limited to any particular way of obtaining, for example, query, challenge, request/response, obtain after inputting by a user, obtaining over a network, obtaining from another computer/device, etc.
The claim merely claims a network identifier of the radio access network, which is not limited to any particular identifier, size, format, character, integer, hex, bit, value, etc.
Applicant failed to consider that the claimed radio access network is not limited to any particular well-known radio access network, for example, gran, geran, cran, vran, oran, etc.
The claim merely claims identifier being indicative, which is not limited to any particular way of indication. For example the different size of the identifier indicating some information, the different format of the identifier indicating some information, the different characters of the identifier indicating some information, the different integers of the identifier indicating some information, the different hex numbers of the identifier indicating some information, the different bits identifier indicating some information, the different values of the identifier indicating some information, etc.
The claim merely claims a trust related information, which is not limited to any particular information that is in any particular type of relation with the trust. The claimed trust related information is not limited to any particular size, format, characters, integer, hex, bit, value, etc. The claimed trust is not limited to any trust between two devices, between two users, between a user/device with the network, between two users. 
Applicant failed to consider that obtaining the network identifier step would regardless of the size of the network etc. 
Also, obtaining the network identifier step would be performed regardless of value of the identifier. 
Also, obtaining the network identifier step would be performed regardless of trust among any entities. 
Also, obtaining the network identifier step would be performed regardless of what trust related (relation) is. 
Also, obtaining the network identifier step would be performed regardless of what the claimed information that is somehow related with the trust.
Mainly, Applicant failed to consider that the claimed verifying correctness of said network identifier, is not limited to any particular way of verifying. For example, a user verifying the identifier, the identifier is verified automatically, the identifier is verified by a third party computer, the identifier is verified by a virus program, etc.
Applicant further failed to consider in the remarks that the claimed verifying correctness of said network identifier step is performed regardless of what the network identifier is, and the outcome of the verifying is never changes. Meaning the outcome of the verifying step is always either correct or incorrect. 
When the outcome of the verifying step is incorrect the controlling step of claim 1 is never performed.
 Also, Applicant further failed to consider in the remarks that the claimed controlling step is not limited to be performed by any particular way of controlling. For example, a user controlling the selection, the selection is controlling automatically, the selection is controlling by a third party computer, the selection is controlling by a virus program, etc.
Applicant failed to consider when any/all identifier/identifier value is always considered as correct, the outcome of the controlling step is merely for selecting to connect to the claimed network. It does not perform any steps to actually connect to the network after the selection.
Applicant failed to consider that what the “radio access network” accomplishes in the claim can be accomplished by any other network.
Wang discloses a method comprising; detecting a connection opportunity to a radio access network (para 15, 17), an apparatus comprising; at least one processor, at least one memory including computer program code, and at least one interface configured for communication with at least another apparatus, the at least one processor, with the at least one memory and the computer program code, being configured to cause the apparatus to perform: a computer program product embodied on a non-transitory computer-readable medium, said product comprising computer-executable computer program code which, when the program is run on a computer, is configured to cause the computer to carry out the method, obtaining a network identifier of said radio access network (obtaining  identifier for list associated with the radio access network, para 66), said network identifier being indicative of trust related information with respect to said radio access network (of the list, para 55) not part of list, para 58), verifying correctness of said network identifier (verify identifier, para 64, unauthorized versus authorized, para 62-63), and controlling a selection processing of selecting to connect to said radio access network or not based on said network identifier of said radio access network (selected identity used for the network, para 88, selection based on range level, para 74), if said network identifier is verified as being correct (when identifier, para 64, is authorized, para 62-63).

 Conclusion
Applicant is reminded for compact prosecution (rather extended prosecution). 
For example, Applicant admitted about “trustworthy information” as seen below, and the Applicant argued about it in the Appeal Brief. Similarly, Applicant concerned limitations, “verifying correctness” of the claimed identifier is well-known in the art, please see above prior arts that are provided for the evidence; and rather it is invented by the applicant.
Applicant's remarks 11/1/21 (about nine months ago), at page 16, third paragraph, contains, "Claims 1, 3-6, 18, 19, 21, 22, 35, and 38 were rejected under 35 USC § 102(a)(1) as allegedly being clearly anticipated by Wang et al (U.S. Patent Publication No. 2012/0108199). Applicant respectfully traverses this rejection.". Hence, Applicant had acknowledged in the prosecution history regarding the typo error. The typo error being "Claims 1, 18, 35, 38" instead of "Claims 1, 3-6, 18, 19, 21, 22, 35, and 38".
As per the prosecution of this Application, Applicant then chose to not to include, “while Appellant respectfully insists that claims 3-6 and 20-23 have not been properly rejected, Appellant respectfully submits that any hypothetical future rejections of the claims under 35 U.S.C. 102(a)(1) would be improper. The Advisory Action described this issue as a “typo error.”, in the pre-appeal dated 3/21/22.
As per the prosecution of this Application, Applicant then chose to include, in the appeal brief filed on 5/20/22, contains, “while Appellant respectfully insists that claims 3-6 and 20-23 have not been properly rejected, Appellant respectfully submits that any hypothetical future rejections of the claims under 35 U.S.C. 102(a)(1) would be improper. The Advisory Action described this issue as a “typo error.”; 
Such things, and mere/irrelevant arguments would not make the claimed subject matter novel or expedite the prosecution of this application.
	As per the prosecution history of this Application, please see, the appeal brief filed on 5/20/22, versus,
Applicant has admitted following statements, at page 10 (entire page) of the specification (Note: emphasis are added in bold):
According to 3GPP TS 22.011 and 3GPP TSS 23.122, procedures for network selection are specified, which involve lists of preferred public land mobile networks (PLMN) and forbidden PLMNs. Both, operator and user, may manage the lists of preferred PLMNs. These lists are based on PLMN identities. Here, PLMN identities may be seen as trustworthy information, since they are input to the key Kasme computed in the HSS. In particular, the key Kasme is derived under consideration of the respective PLMN identity. However, due to the large number of alternative LTE networks (Supplementary radio access networks) expected for the future, and the relatively short length of a PLMN identity (MCC+MNC with MNC 2 or 3 bytes and MCC meaning mobile country code and MNC meaning mobile network code), the PLMN identity alone may not give sufficient information for a user to make an informed decision about the trustworthiness of an alternative LTE network (Note: alternative LTE network is not claimed in the claims, emphasis added). Namely, it has for example been discussed that all IOPS networks in a country get the same MNC. Therefore, richer information than just the PLMN identities may be desirable. (Note: richer information is also not claimed in the claim, emphasis added).
According to 3GPP TS 33.402 (Security for non-3GPP access to the EPC), the use of an access network identifier (ANID) is specified (Note: Hence, ANID is also not invented by the applicant, had been in use by public, and well-known in the art. ANID is also not claimed in the claim, emphasis added). The format of the ANID is specified in TS 24.302, clause 8.1.1. Namely, the ANID may be represented as a character string (and may be readable by a human in this way). When represented as an octet string it has a maximum length of 253 octets. The ANID is structured as an ANID Prefix and none, one or more ANID additional character strings separated by the colon character (":"). Thus, the ANID has a rich structure which may be able to convey potentially sufficient information to the user for making an informed decision on the network it is about to connect to. However, the rich structure of the ANID is currently vastly underused: according to TS 24.302 (Note: Hence, rich structure of ANID is also not invented by the applicant, had been in use by public, and well-known in the art. Rich structure of ANID is also not claimed in the claim, emphasis added), the ANID takes only one value per access network technology, i.e. “WLAN” for all WLAN networks, “WIMAX” for all worldwide interoperability for microwave access (WiMAX) networks etc. For MuLTEfire, it was mentioned above that one possibility for authentication is using EAP-AKA’. Then the concept of ANID applies. But here, again, it has been proposed to set the ANID to “WLAN” in all cases. (Note: Hence, MuLTEfire and EAP-AKA is also not invented by the applicant, which had been in use by public, and well-known in the art. MuLTEfire and EAP-AKA is also not claimed in the claim, emphasis added).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARESH PATEL whose telephone number is (571)272-3973.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado, can be reached at (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARESH N PATEL/Primary Examiner, Art Unit 2493